Name: Commission Regulation (EC) No 1030/97 of 6 June 1997 amending for the fourth time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  Europe;  economic policy;  cooperation policy;  means of agricultural production
 Date Published: nan

 No L 150/32 EN Official Journal of the European Communities 7. 6 . 97 COMMISSION REGULATION (EC) No 1030/97 of 6 June 1997 amending for the fourth time Regulation (EC) No 414/97 adopting exceptional support measures for the market in pigmeat in Germany for combating the spread of classical swine fever; whereas the retroactive application of this Regulation from 23 May 1997 is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Commission Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EC) No 414/97 (3), as last amended by Regulation (EC) No 923/97 (4); Whereas Annex I to Regulation (EC) No 414/97 should be amended and Annex II thereto should be replaced with a new Annex so as to take account of the amend ­ ment of the zones subject to health and trading restric ­ tions as a result of the outbreak of new cases of classical swine fever in Brandenburg; Whereas rapid and effective application of the exceptional market support measures is one of the best instruments HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 414/97 is hereby amended as follows : 1 . Annex I is replaced by Annex I to this Regulation ; 2. Annex II is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 23 May 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2 OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 62, 4 . 3 . 1997, p. 29 . (&lt;) OJ No L 133, 24. 5. 1997, p. 2 . 7. 6 . 97 EN I Official Journal of the European Communities No L 150/33 ANNEX I ANNEX I Total number of animals from 18 February 1997. Fattened pigs 102 500 head Piglets 48 000 head' ANNEX II ANNEX II 1 . In North Rhine-Westphalia, the protection and surveillance zones in the following kreise.  Paderborn,  Soest,  GÃ ¼tersloh,  Lippe. 2. In Mecklenburg-Western Pomerania, the protection and surveillance zones in the following kreise. all kreise with exception of Nordwestmecklenburg and Ludwigslust. 3 . In Lower Saxony, the protection and surveillance zones in the following kreise.  LÃ ¼chow-Dannenberg,  Uelzen . 4. In Brandenburg, the protection and surveillance zone in the following kreis:  Prignitz.'